DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s arguments page 9, regarding objections to the claims and specification, have been fully considered and are persuasive.  The objections to the specification and claims of November 24th 2020 have been withdrawn.  
In the rejection of November 24th 2020, it was stated that the information disclosure statement filed April 24th 2020 fails to comply with 37 CFR 1.98(a)(2) since one of the references did not include an English translation of at least the abstract and therefore has not been considered.  This English translation has not been provided and therefore the reference has not been considered.  The notice of the reference not being considered has been repeated below.  
Applicant’s arguments, see applicant’s arguments page 10-11, regarding the 102 rejection of claim 8 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cahill (US 2017/0355473; already of record from IDS). 
In regards to the argument that Bennet does not teach of determining a threshold for triggering a brake dragging event for a machine based on one or more parameters relating to activity of the machine, the examiner submits that this component is not fully taught by Bennet.  Bennet does teach of having a threshold for triggering a brake dragging event for a machine (Para 0038, Fig 3), however, it is not specifically taught that the threshold is determined based on one or more parameters relating to activity of the machine.  However, Cahill does teach this element.  Cahill teaches of a device to detect dragging brake, where the threshold for determining a braking drag can be determined “based upon 
Applicant’s arguments with respect to claim(s) 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement filed April 24th, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The foreign reference KR 20040046365 does not have an English translation of at least the abstract and therefore was not considered. It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US 20160121870; already of record from IDS) in view of Cahill et al. (US 2017/0355473; hereinafter Cahill; already of record from IDS).
In regards to claim 8, Bennet teaches of a braking control device, comprising: 
one or more memories (Para 0026 lines 4-14); and 
one or more processors, communicatively coupled to the one or more memories, to (Para 0026, Part 21): 

determine, based on a set of sensor measurements, that the threshold for triggering the brake dragging event is satisfied for a threshold quantity of time intervals (Fig 3, Part 158 and 160, Para 0041-0042, 0044, Para 0040 lines 1-4 (sensors); where each occurrence of the counter would occur during a time interval); and 
perform a brake dragging response action based on determining that the threshold for triggering the brake dragging event is satisfied for the threshold quantity of time intervals (Para 0043, 0044).
However, Bennet does not teach to determine a threshold for triggering a brake dragging event for a machine based on one or more parameters relating to activity of the machine.
Cahill, in the same field of endeavor, teaches to determine a threshold for triggering a brake dragging event for a machine based on one or more parameters relating to activity of the machine (Para 0053-0054, Fig 3B; where the moving average can be considered to include parameters such as a moving average of a vehicle, or the other factors such as weight.  Both of these are actively changing parameters related to activity of the machine).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the threshold for triggering a brake dragging response, as taught by Bennet, to include determining the threshold based on one or more parameters relating to activity of the machine, as taught by Cahill, in order to allow the threshold to better account for the current condition of the vehicle, such as the condition of the tires and brakes (Cahill Para 0054).
In regards to claim 11
In regards to claim 12, Bennet in view of Cahill teaches of the braking control device of claim 11, wherein the range of brake pedal travel values is greater than zero and less than ten percent of a full brake pedal travel range (Bennet Para 0038; where the maximum and minimum values are able to be adjusted, thus they could be set to a value greater than zero and less than ten percent).
In regards to claim 13, Bennet in view of Cahill teaches of the braking control device of claim 8, wherein the one or more processors, when performing the brake dragging response action, are to: cause an audio or visual alert to be provided (Bennet Para 0043).
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet in view of Cahill, as applied to claims 8 and 11-13 above, and further in view of Schwartz (US 9988024; already of record).  
In regards to claim 9, Bennet in view of Cahill teaches of the braking control device of claim 8, wherein the one or more processors, when performing the brake dragging response action, are to:
[perform an appropriate response] (Bennet Para 0043).
However, Bennet in view of Cahill does not teach that one or more processors, when performing the brake dragging response, are to:
alter one or more parameters of the machine to reduce a powertrain oil temperature relative to a current powertrain oil temperature.
Schwartz, in the same field of endeavor, teaches of one or more processors that are to alter one or more parameters of the machine to reduce a powertrain oil temperature relative to a current powertrain oil temperature (Column 7, lines 48-60, Fig 12, Column 8, lines 46-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the one or more processors performing the brake dragging response, as taught by Bennet in view of Cahill, to include altering one or more parameters of a machine to reduce the powertrain oil temperature, as taught by Schwartz, in order to avoid having the oil overheat (Schwartz Column 1, 29-33).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet in view of Cahill, as applied to claims 8 and 11-13 above, and further in view of Styles (US 2014/0109846; already of record).
In regards to claim 10, Bennet in view of Cahill teaches of the braking control device of claim 8, wherein the one or more processors, when performing the brake dragging response action, are to:
[perform an appropriate response] (Bennet Para 0043).
However, Bennet in view of Cahill does not teach that one or more processors, when performing the brake dragging response, are to:
alter one or more parameters of the machine to reduce an engine fan speed relative to a current engine fan speed.
Styles, in the same field of endeavor, teaches of one or more processors that are to alter one or more parameters of the machine to reduce an engine fan speed relative to a current engine fan speed (Para 0017, Para 0037). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the one or more processors performing the brake dragging response, as taught by Bennet in view of Cahill, to include altering one or more parameters of a machine to reduce an engine fan speed, as taught by Styles, in order to optimize the fuel economy of the vehicle (Styles Para 0017).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet in view of Cahill, as applied to claims 8 and 11-13 above, and further in view of Lee (US 2012/0074770; already of record).
In regards to claim 14, Bennet in view of Cahill teaches of the braking control device of claim 8.
However, Bennet in view of Cahill does not teach that the threshold for triggering the brake dragging event or the threshold quantity of time intervals is configurable based on information identifying an operator of the machine.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the threshold for triggering the brake dragging response or the quantity of time intervals, as taught by Bennet, to be configurable based on information identifying an operator of the machine, as taught by Lee, in order to allow a user to set up the braking system according to their own preferences (Lee Para 0019).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/10/2021